IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-93,137-01 & WR-93,160-01


                             IN RE CITY OF LUBBOCK, Relator

            IN RE STATE OF TEXAS EX REL. SUNSHINE STANEK, Relator


                  ON APPLICATIONS FOR WRITS OF MANDAMUS
                             CAUSE NO. 2020-421,049
                     TH
           IN THE 140 DISTRICT COURT OF LUBBOCK COUNTY, TEXAS
                           CAUSE NO. 07-21-00070-CV
                      IN THE SEVENTH COURT OF APPEALS


       Per curiam.

                                            ORDER

       Relators filed motions for leave to file and petitions for writs of mandamus, invoking our

constitutional authority to issue writs of mandamus in criminal law matters. TEX . CONST . art. V, §

5. The City of Lubbock requests that this Court issue the writ of mandamus against the Seventh

Court of Appeals, compelling the court to vacate its denial of mandamus. In re City of Lubbock, No.

07-21-00070-CV (Tex. App.—Amarillo Sep. 2, 2021). The Lubbock County District Attorney

requests that this Court issue the writ of mandamus against the 140th District Court, compelling it
                                                                                                     2

to vacate an ex parte order for production of materials by the Lubbock Police Department for in

camera inspection.

       Respondents, the Seventh Court of Appeals, and the 140th District Court, are invited to

respond to Relators’ allegations and arguments. The Real Party in Interest, Rodolfo Zambrano, is

also invited to provide a response. All responses shall be submitted within 30 days of the date of this

order. These motions for leave to file writs of mandamus will be held in abeyance for 30 days.

       The Court stayed underlying order in the 140th District Court on September 28, 2021. The

stay remains in effect pending further order of this Court.



Filed: October 27, 2021
Do not publish